 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDNews Syndicate Co., Inc. and NewspaperGuild of New York Local 3,AmericanNewspaper Guild,AFL-CIO,Petitioner.Case 2-UC-4.May 8, 1967DECISION AND ORDER DENYING PETITIONTO CLARIFY CERTIFICATIONBY MEMBERS FANNING, BROWN, AND JENKINSOn January 19, 1938, the Board certified thePetitioner herein as the bargaining representativeforaunitofemployees in the commercialdepartment (advertising, circulation, promotion, andgeneral business work) of the Employer. IOn February 16, 1966, the Petitioner filed theinstant petition for clarification of the above unit byincluding franchise dealers therein, and a hearingwas held before Hearing Officer Haywood E. Banksof the National Labor Relations Board. NewspaperandMailDeliverers'Union of New York andVicinity,Independent,hereaftercalledtheIntervenor,was permitted to intervene at thehearing on the basis of a 50-year contractualrelationship covering a unit of employees in theEmployer'sdeliveryoperations.TheHearingOfficer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed. All partiesfiled posthearing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and Intervenor are labororganizationsclaimingtorepresentcertainemployees of the Employer.3.The Employer is engaged in the publication ofdaily and Sunday newspapers (herein referred tocollectively as the News) in New York, New York. Itemploys about 5,500 employees. About 1,100 of suchemployees are represented by the Intervenor, andabout 1,600 by the Petitioner, under collective-bargaining contracts executed on June 11 andDecember 10, 1965, respectively, both to beeffective from March 31, 1965, to March 30, 1967.Prior to 1965, the Employer circulated its papersmainly through independent retail outlets, such asnewsstands, candy, drug, or stationery stores, withless than 5 percent of its sales attributable to homedelivery.Thishome deliverywasmade byindependent route dealers who, like the above-mentioned retail outlets, handled publications otherthan the News. The independent route dealers havenever been represented by either the Petitioner orthe Intervenor. Commencing in February 1965,following a study seeking to improve its homedelivery sales, the Employer instituted a system offranchise dealerships. At the time of the hearing inthisproceeding, the Employer had about 45franchise dealers. The Petitioner and the Intervenorseek to include these franchise dealers in theirrespective units. The Employer, however, woulddismiss this proceeding on any of the followinggrounds: (1) the franchise dealers are independentcontractors, or (2) they are supervisors, or (3) theylack sufficient community of interest with theemployees in either of the respective units towarrant inclusion therein.The record shows that prospective franchisedealers, following an interview with representativesof the Employer, are required to execute a formalcontract setting forth the basic rights and obligationsof the parties under the franchise arrangement. Thecontract is a standard form developed by theEmployer, with blank spaces for the franchisedealer'sname, his territory designation, andwholesale rates. Under the contract, the Employeragrees to furnish the names and addresses ofsubscribers in the territory, to assist the franchisedealer by various promotional programs to developadditional subscribers in the territory, and to assignthe territory to no other franchise dealer.2 Thefranchisedealer agrees to purchase from theEmployer, at the contractual wholesale rate or atsuch other prices the Employer may fix from time totime, a sufficient number of papers for delivery andresale to all single copy home subscribers in theterritory at no more than the regular establishedhome delivery price. He also agrees to provide aplace of business within the territory, carry publicliability insurance with stated minimum limits, andmaintain an adequate staff and equipment. Thefranchise dealer must furnish the Employer a cashdeposit or surety bond equal to twice the amount ofhisweekly bill. He agrees further to develop newsubscriptions and to participate in promotionalprograms instituted by the Employer to increasehome delivery operations.3 The contract requires thefranchise dealer to furnish lists of subscribers in histerritory and persons employed by him, advise theEmployer of changes in the lists as they occur, andsafeguard the subscriber list against disclosureNews Syndicate Co , Inc.,4 NLRB 1071zAlthough the contract reserves the right to the Employer tosupply home subscribers in the territory by mail, it does notappear that the Employer has exercised this right3 In connection with one such program referred to in the recordas telephone order day, the Employer requires the franchisedealer to man telephoneson itspremises to receive calls fromcarrier boys who obtain new subscriptions The Employer doesnot insiston participation in all such promotional programs orupon attendance at meetings of franchise dealers it conducts withrespect to promotional programs164 NLRB No. 69 NEWS SYNDICATE CO.423without the Employer's written consent. Subscribercomplaintsand stopsmustbe investigatedimmediately by the franchise dealer, who agrees tomaintain frequent and regular contact with theEmployer to receive notice of such, and to submitwithin one week a written report to the Employerpertaining thereto. The contract expressly prohibitsthedealer from (1) handling other papers oradvertising matter of other papers; (2) stamping orinsertinganyadvertisingmatterwithout theEmployer's written consent; (3) attempting to assignor transfer the contract or any rights thereunderwithout the Employer's written consent, under painof immediate cancellation at the option of theEmployer; (4) charging carrier boys more than theprice established by the Employer; and (5) returningat cost unsold papers. Whenever it appears to theEmployer that the franchise dealer is unable toservice his territory adequately because of its growthand development, the contract reserves the right tothe Employer to effect a split, transfer, or otherrearrangement of such territory. The franchisedealer may terminate the contract at any time upon60 days' written notice, but the Employer mayterminatewithout notice if the franchise dealerbreaches any provision of the contract. Upontermination, or of the assignment of the franchisedealer's interest with the Employer's consent, thelatter may require the franchise dealer to account forall subscriptions paid for in advance. The contractcontains a recital that the franchise dealer is an'independent contractor, with sole control of allpersons engaged by him, and that he shall determinethemode and manner in which delivery andcollections are made. Finally, the contract providesthat the Employer shall not be liable for failure tosupply papers to the franchise dealer because ofstrike, labor dispute, or suspension of publication bythe Employer.Inaddition to the foregoing contract, theEmployer requires the franchise dealer to sign astandardized so-called interim agreement, whichsets forth the prices which he may charge his carrierboys and subscribers. This agreement also providesthat the Employer will pay a weekly subsidy to thefranchise dealer geared to his draw, plus fixedamounts for itemized weekly expenses for rent,telephone, car, Sunday man, and insurance. TheEmployer also agrees to pay, subject to change at itssole discretion, fixed amounts for new subscriptionsdeveloped by the franchise dealer, or personsworking for him, and he agrees to pay from suchamounts those persons under him who obtainsubscriptions at rates suggested by the Employerfrom time to time. By the terms of this agreement,such interim arrangements will continue until suchtime as the volume of subscriptions warrantsestablishment of an "independent" rate sufficient toprovide an equal or better return to the franchisedealer and to cover all of the expenses of hisoperations.4 The Employer expressly reserves theright to terminate the interim arrangements if thefranchise dealer breaches any provision of theseparate contract described above.The record shows that the territories for franchisedealers are unilaterally established by the Employer,and that in two instances the Employer assignedterritories contrary to the express wishes of theprospective franchise dealers involved. Moreover,theEmployer instructed one of such franchisedealers to commence operations in a particular partof his assigned territory. The record also shows twoinstanceswherefranchisedealerssoldortransferred part of their respective territories. Oneof such transactions was suggested by the Employer,theother achieved with its consent, and thecompensation rates for both were fixed by theEmployer. The franchise dealer selects his ownplace of business within his assigned territory,subject to a check by the Employer as to theaccessibility of such place of business to establishedroutes for its delivery trucks, and operates under thename of "Daily News Home Delivery Service."Classified advertisements placed by the Employerfor prospective franchise dealers state that the latterneed make no capital investment. The franchisedealermustownandmaintainhisowntransportation facilities, but is not required by theEmployer to use any particular kind of vehicle. Healso engages carrier boys to make ultimate deliveriesto subscribers, as well as substitutes and otherpersonnel to assist him and telephone solicitorsemployed by the Employer assist him in obtainingboth carrier boys and subscribers. The Employermakes no social security or withholding deductionsfor the franchise dealer or persons engaged by him,nor does the Employer accord them any fringebenefits.Although, as shown above, the franchisedealer has no right to return unsold papers to theEmployer, any loss on his part in this respect isminimized by the contractual requirement for dailyregulation of his draw according to stops and startsreceivedfrom customers directly by him orindirectly through the Employer. The Employersupplieshim with all record forms it deemsnecessary for efficient operation, and for itsverification in connection with the weekly subsidiesunder the above-described "interim agreement."In determining the status of persons alleged to beindependent contractors, the Board has consistentlyheld that the Act required application of the "right ofcontrol" test.Where the one for whom the servicesare performed retains the right to control the mannerandmeans by which the result is to beaccomplished,therelationshipisoneofThe record shows that the itemized expense allowances arenot geared to the franchise dealer's actual expenses, and thatnone of the "interim agreements" have been changed sinceentered into 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment; while, on the other hand, where controlisreserved only as to the result sought, therelationship is that of an independent contractor.The resolution of this question depends on the factsof each case, and no one factor is determinative. Onthe basis of the foregoing facts and the entire record,we are satisfied that the franchise dealers areemployees, rather than independent contractors.Although the evidence discloses a number of factorsusuallydeemed indicative of an independentcontractorstatus,the presence of these factors doesnot alone establish such status. Thus, we are notpersuaded and do not consider controlling the factthat a written contract recites that the relationship isone of independent contractor; that the franchisedealers provide their own location and equipment;that the Employer makes no payroll deductions forthem; or that they hire and pay carrier boys andothers to assist them.The result to be accomplished through thefranchise dealership arrangement is the circulationof the Employer's paper to home subscribers. Inaccomplishing this result, the franchise dealers bearslight resemblance to the independent businessmanwhose earnings are controlled by self-determinedpolicies, personal investment and expenditures, andmarket conditions. The franchise dealers have noproprietary interest in their territories, which areunilaterallyassignedandcontrolledby theEmployer, and any attempt by them to transfer all orpart thereof, without the written consent of theEmployer, is ground for termination of the franchisearrangement at the option of the Employer. TheEmployer may also, at its option, split, transfer, orotherwise rearrange a territory when it deems thevolume of subscriptions therein to have grown toolarge for the franchise dealer to service adequately.Newspaper prices at all stages of the operation-thewholesale rate paid by the franchise dealer, the pricehe charges the carrier boy, and the ultimate pricepaid by the subscriber-are fixed by the Employer.The franchise dealers may not handle any othernewspaperoradvertisementofanyothernewspaper.The Employer may terminate thearrangement without notice whenever it deems thefranchise dealer to have breached the contract, andis not liable for failure to supply him in the event ofstrike, labor dispute, or suspension of publication.On the record as a whole, therefore, we concludethat the franchise dealer's opportunity for profit islimited by the Employer's control of essential factorsof employment, and are not controlled primarily byhis efficiencyin performinghis work. Accordingly,as the Employer has to a large extent reserved theright to control the manner and means, as well as theresult, of the work of franchise dealers, we find thattheyarenotindependentcontractors,butemployees.55The SacramentoUnion,Inc,160NLRB 1515;EurekaNewspapers, Inc,154 NLRB 1181.As noted above, the Employer contends that evenif the Board finds that the franchise dealers are notindependent contractors, they are neverthelesssupervisorswithin themeaningof the Act. Thiscontention is based on the fact that the franchisedealer hires and controls carrier boys and others toassist in his home delivery operation.It is clear,however, and the Employer does not contendotherwise, that the persons so engaged by thefranchise dealer are not employees of the Employer.Accordingly, as the franchise dealer does notexerciseany supervisory authority over anyemployees of the Employer, we find that, in theiremployment relationship with the Employer, whichis the only relationship relevant here, the franchisedealers are not supervisors within the meaning of theAct.6We turn now to the Employer's contention that thefranchise dealers have interests so diverse as topreclude their inclusion with employees in either ofthe existing units. The record shows that employeesin both of the existing units are under the ultimatesupervisionof the circulationmanager,andgenerally enjoy the same employment fringe benefitsundertherespectivebargainingcontracts.Reporting to the circulation manager are (1) thesales manager who is responsible for all sales, (2) thepromotionmanager who is responsible for thedevelopment and implementation of all promotionalprograms, and (3) the operations manager who isresponsible for all mail and delivery operations.These three managers in turn have subordinateassistants and foremen reporting to them. Thefranchise dealers have daily contact, as describedmore fully below, withsalesrepresentatives, whowork in the sales department and are included in thePetitioner's unit, and with route men who work inthe operations department and are included in theIntervenor'sunit.The telephone solicitors whoassist the franchise dealer from time to time toobtain subscribers and carrier boys also work in thesales department, but they are part-time employeesand unrepresented, except for the so-called headtelephone solicitorwho is full time and in thePetitioner's unit. There is no contact between otheremployees of the Employer and the franchisedealers.The sales representatives are the communicationlink between the Employer and its retail outlets,includingfranchisedealers,withrespecttomaintaining and developing sales in assigned areas.They visitall outlets in such areasdaily,but spendmost of their time with outlets other than thefranchisedealers.Forexample,onesalesrepresentative testified that he visits the fivefranchise dealers in his Queens area every morningbetween 6 and 7 o'clock, and 600 other outlets,such as newsstands and stores, during the rest of the6EurekaNewspapers, Inc , supra,at p. 1185 NEWSSYNDICATE CO.425day. According to the circulation manager, the salesrepresentativeisgivendetailedinstructionsconcerning the franchise contract, and checks to seeif the franchise dealer is properly performing suchcontract.7Visits to the franchise dealer includediscussion as to whether papers arrived and weredelivered to subscribers timely, regulation of draws,promotional programs, etc., and an oral report ofsuch discussion is given by the sales representativetohis superior. Certain forms supplied to thefranchise dealer by the Employer must also beapproved by the sales representative or his superiorbefore the franchise dealer is paid by the Employer.None of the franchise dealers has ever held anyother position in the circulation department.All bulk deliveries of the News are made from theEmployer's plant by route men who are employees inthe Intervenor's unit. They deliver to outlets inassigned areas, and make day-to-day adjustments insuch deliveries based on the individual needs of theoutlets as communicated to the Employer. Earlyeditionsaredeliveredeachmorning about 4o'clock by morning route men to those outlets,including the franchise dealers, which are generallyclosed at that hour, and these route men returnduring the week to make collections from suchoutlets.The franchise dealer then distributes thepapers through carrier-boy routes to the subscribers.Similar bulk deliveries are made by bulldog routemen to outlets which are open for business at thathour, such as newsstands, but these deliveries areon a cash basis. The bulldog route men also deliverin bulk to Canada point men, who are employees ofthe Employer and in the Intervenor's unit. TheCanada point men are assigned by the Employer atstrategic ambulatory locations to make bulk sales toindependent hustlers who come to them, and thehustlers then retail the papers to the public.The parties stipulated at the hearing that, withrespect to three other major newspapers in the area,employees engaged in home delivery operations attwo of them are represented by the Petitioner, andthose at the third are represented by the Intervenor.Upon the entire record, we find that neitherPetitioner nor Intervenor can lay claim to thefranchisedealersherein on the basis of anycertification or bargaining contract or because of anaccretion.The newly established home-deliveryoperation could properly be included in either of theexisting units. On the one hand, they work closelywithsalesrepresentatives in the unit represented bythe Petitioner, but on the other hand their functionsare also significantly related to those of the operatingdepartment morning route men and Canada pointmen in the unit represented by the Intervenor. Inthese circumstances, we conclude that the petitionforclarificationraisesaquestionconcerningrepresentation which may not be resolved through aclarification of the existingunits."Accordingly, weshallgrant the Employer's request that thePetitioner's petition for clarification of its unit bedismissed.`"ORDERItishereby ordered that the petition forclarificationof the unit be, and it hereby is,dismissed.INo such instructions are given the sales representativeconcerning outlets other than the franchise dealer.'SeeInternationalPaper Company, Long-BellDivision,Gardiner Branch,143 NLRB 1192,11959TheEmployeralsorequestedthatthePetitioner'scertificationbe amended to exclude certain individuals assupervisors,and adduced summary evidence at the hearing as toa number of such alleged supervisors covered by the Petitioner'scontract In view of our disposition of this case, however, andsince the issue of supervisory status was not fully litigated, wefind it unnecessary to pass upon this request by the Employer